Judgment — Tbat tbe motion is insufficient, and tbat tbe plaintiff recover; tbe Town of Norwich is tbe plaintiff to whom tbe juryman was not related; bis being related to some of tbe members tbat compose tbe corporation, is a good challenge to tbe favor. Tbe partiality in this case was in favor of tbe plaintiffs; and if tbe plaintiffs would not suggest it wben tbe jury were impaneled, they may not afterwards take advantage of it in arrest, especially wben it appears to have been in their knowledge, at the time tbe jury were impaneled. . ,